 



Exhibit 10.6
GUARANTY FINANCIAL GROUP INC.
2007 STOCK INCENTIVE PLAN
     1. Definitions. In the Plan, except where the context otherwise indicates,
the following definitions shall apply:
     1.1. “Affiliate” means a corporation, partnership, business trust, limited
liability company or other form of business organization at least a majority of
the total combined voting power of all classes of stock or other equity
interests of which is owned by the Company, either directly or indirectly, and
any other entity, designated by the Committee.
     1.2. “Agreement” means a written agreement or other document evidencing an
Award that shall be in such form as the Committee may specify. The Committee in
its discretion may, but need not, require a Participant to sign an Agreement.
     1.3. “Award” means a grant of an Option, Restricted Stock, a Restricted
Stock Unit, a Performance Award, or an Other Stock-Based Award.
     1.4. “Board” means the Board of Directors of the Company.
     1.5. “Code” means the Internal Revenue Code of 1986, as amended.
     1.6. “Committee” means the Management Development and Executive
Compensation Committee of the Board or such other committee(s), subcommittee(s)
or person(s) the Board appoints to administer the Plan or to make and/or
administer specific Awards hereunder. If no such appointment is in effect at any
time, “Committee” shall mean the Board. Notwithstanding the foregoing,
“Committee” means the Board for purposes of granting Awards to members of the
Board who are not Employees, and administering the Plan with respect to those
Awards, unless the Board determines otherwise.
     1.7. “Common Stock” means the Company’s common stock, par value $1.00 per
share.
     1.8. “Company” means Guaranty Financial Group Inc., and any successor
thereto.
     1.9. “Date of Exercise” means the date on which the Company receives notice
of the exercise of an Option in accordance with Section 7.1.
     1.10. “Date of Grant” means the date on which an Award is granted under the
Plan.
     1.11. “Eligible Person” means any person who is (a) an Employee or (b) a
member of the board of directors of the Company or an Affiliate, or (c) a
consultant, or independent contractor to the Company or an Affiliate.
     1.12. “Employee” means any individual who the Committee determines to be an
employee of the Company or an Affiliate.
     1.13. “Exercise Price” means the price per Share at which an Option may be
exercised.
     1.14. “Fair Market Value” means, unless otherwise determined by the
Committee, the closing price of a share of Common Stock on the New York Stock
Exchange (“NYSE”) as of the relevant date; provided, however, that in the case
of an Option, in all events Fair Market Value shall be determined pursuant to a
method permitted by Section 409A of the Code for determining the fair market
value of stock subject to a nonqualified stock option that does not provide for
a deferral of compensation within the meaning of Section 409A of the Code.

 



--------------------------------------------------------------------------------



 



     1.15. “Incentive Stock Option” means an Option that the Committee
designates as an incentive stock option under Section 422 of the Code.
     1.16. “Nonqualified Stock Option” means an Option that is not an Incentive
Stock Option.
     1.17. “Option” means an option to purchase Shares granted pursuant to
Section 6.
     1.18. “Option Period” means the period during which an Option may be
exercised.
     1.19. “Other Stock-Based Award” means an Award granted pursuant to
Section 11.
     1.20. “Participant” means an Eligible Person who has been granted an Award.
     1.21. “Performance Award” means a performance award granted pursuant to
Section 10.
     1.22. “Performance Goals” means performance goals that the Committee
establishes, which may be based on satisfactory internal or external audits,
achievement of balance sheet or income statement objectives, cash flow, customer
satisfaction metrics and achievement of customer satisfaction goals, dividend
payments, earnings (including before or after taxes, interest, depreciation, and
amortization), earnings growth, earnings per share; economic value added,
expenses, improvement of financial ratings, internal rate of return, market
share, net asset value, net income, net operating gross margin, net operating
profit after taxes (“NOPAT”), net sales growth, NOPAT growth, operating income,
operating margin, comparisons to the performance of other companies, pro forma
income, regulatory compliance, return measures (including return on assets,
designated assets, capital, committed capital, net capital employed, equity,
sales, or stockholder equity, and return versus the Company’s cost of capital),
revenues, sales, stock price (including growth measures and total stockholder
return), comparison to stock market indices, implementation or completion of one
or more projects or transactions, working capital, or any other objective goals
that the Committee establishes. Performance Goals may be absolute in their terms
or measured against or in relationship to other companies comparably, similarly
or otherwise situated. Performance Goals may be particular to an Eligible Person
or the department, branch, Affiliate, or division in which the Eligible Person
works, or may be based on the performance of the Company, one or more
Affiliates, or the Company and one or more Affiliates, and may cover such period
as the Committee may specify.
     1.23. “Plan” means this Guaranty Financial Services Inc. 2007 Stock
Incentive Plan, as amended from time to time.
     1.24. “Restricted Stock” means Shares granted pursuant to Section 8.
     1.25. “Restricted Stock Units” means an Award providing for the contingent
grant of Shares (or the cash equivalent thereof) pursuant to Section 9.
     1.26. “Section 422 Employee” means an Employee who is employed by the
Company or a “parent corporation” or “subsidiary corporation” (each as defined
in Sections 424(e) and (f) of the Code) with respect to the Company, including a
“parent corporation” or “subsidiary corporation” that becomes such after
adoption of the Plan.
     1.27. “Share” means a share of Common Stock.
     1.28. “Ten-Percent Stockholder” means a Section 422 Employee who (applying
the rules of Section 424(d) of the Code) owns stock possessing more than ten
percent (10%) of the total combined voting power of all classes of stock of the
Company or a “parent corporation” or “subsidiary corporation” (each as defined
in Sections 424(e) and (f) of the Code) with respect to the Company.

 



--------------------------------------------------------------------------------



 



     2. Purpose. The Plan is intended to assist the Company and its Affiliates
in attracting and retaining Eligible Persons of outstanding ability and to
promote the identification of their interests with those of the stockholders of
the Company and its Affiliates.
     3. Administration. The Committee shall administer the Plan and shall have
plenary authority, in its discretion, to grant Awards to Eligible Persons,
subject to the provisions of the Plan. The Committee shall have plenary
authority and discretion, subject to the provisions of the Plan, to determine
the Eligible Persons to whom it grants Awards, the terms (which terms need not
be identical) of all Awards, including without limitation the Exercise Price of
Options, the time or times at which Awards are granted, the number of Shares
covered by Awards, whether an Option shall be an Incentive Stock Option or a
Nonqualified Stock Option, any exceptions to nontransferability, any Performance
Goals applicable to Awards, any provisions relating to vesting, and the periods
during which Options may be exercised and Restricted Stock shall be subject to
restrictions. In making these determinations, the Committee may take into
account the nature of the services rendered or to be rendered by Award
recipients, their present and potential contributions to the success of the
Company and its Affiliates, and such other factors as the Committee in its
discretion shall deem relevant. Subject to the provisions of the Plan, the
Committee shall have plenary authority to interpret the Plan and Agreements,
prescribe, amend and rescind rules and regulations relating to them, and make
all other determinations deemed necessary or advisable for the administration of
the Plan and Awards granted hereunder. The determinations of the Committee on
the matters referred to in this Section 3 shall be binding and final. The
Committee may delegate its authority under this Section 3 and the terms of the
Plan to such extent it deems desirable and is consistent with the requirements
of applicable law.
     4. Eligibility. Awards may be granted only to Eligible Persons, provided
that (a) Incentive Stock Options may be granted only to Eligible Persons who are
Section 422 Employees; and (b) Options may be granted only to persons with
respect to whom Shares constitute stock of the service recipient (within the
meaning of Section 409A of the Code and the Treasury Regulations thereunder).
     5. Stock Subject to Plan.
     5.1. Subject to adjustment as provided in Section 13, the maximum number of
Shares that may be issued under the Plan is 4,200,000 Shares, provided that no
more than 2,100,000 Shares may be issued pursuant to Awards that are not
Options. Shares issued under the Plan may, in whole or in part, be authorized
but unissued Shares or Shares that shall have been, or may be, reacquired by the
Company in the open market, in private transactions, or otherwise.
     5.2. Subject to adjustment as provided in Section 13, the maximum number of
Shares with respect to which an Employee may be granted Awards under the Plan
during any calendar year is the number of shares which, in the aggregate, do not
exceed $3 million in Fair Market Value as of their respective date of grant. The
maximum number of Shares with respect to which an Employee has been granted
Awards shall be determined in accordance with Section 162(m) of the Code.
     5.3. If an Option expires or terminates for any reason without having been
fully exercised, if shares of Restricted Stock are forfeited, or if Shares
covered by an Award are not issued or are forfeited, the unissued or forfeited
Shares that had been subject to the Award shall be available for the grant of
additional Awards.
     6. Options.
     6.1. Options granted under the Plan to Eligible Persons shall be either
Incentive Stock Options or Nonqualified Stock Options, as designated by the
Committee; provided, however, that Incentive Stock Options may be granted only
to Eligible Persons who are Section 422 Employees on the Date of Grant. Each
Option granted under the Plan shall be identified as either a Nonqualified Stock
Option or an Incentive Stock Option and shall be evidenced by an Agreement that
specifies the terms and conditions of the Option. Options shall be subject to
the terms and conditions set forth in this Section 6 and such other terms and
conditions not inconsistent with the Plan as the Committee may specify. The
Committee, in its

 



--------------------------------------------------------------------------------



 



discretion, may condition the grant or vesting of an Option upon the achievement
of one or more specified Performance Goals.
     6.2. The Exercise Price of an Option granted under the Plan shall not be
less than 100% of the Fair Market Value of the Common Stock on the Date of
Grant. Notwithstanding the foregoing, in the case of an Incentive Stock Option
granted to an Employee who, on the Date of Grant is a Ten-Percent Shareholder
the Exercise Price shall not be less than 110% of the Fair Market Value of a
Share on the Date of Grant.
     6.3. The Committee shall determine the Option Period for an Option, which
shall be specifically set forth in the Agreement; provided that an Option shall
not be exercisable after ten years (five years in the case of an Incentive Stock
Option granted to an Employee who on the Date of Grant is a Ten-Percent
Stockholder) from its Date of Grant.
     6.4. To the extent provided in an Agreement, a Participant may surrender to
the Company an Option (or a portion thereof) that has become exercisable and
receive upon such surrender, without any payment to the Company (other than
required tax withholding amounts) that number of Shares (equal to the highest
whole number of Shares) having an aggregate Fair Market Value as of the date of
surrender equal to that number of Shares subject to the Option (or portion
thereof) being surrendered multiplied by an amount equal to the excess of
(i) the Fair Market Value on the date of surrender over (ii) the Exercise Price,
plus an amount of cash equal to the fair market value of any fractional Share to
which the Participant would be entitled but for the parenthetical above relating
to the issuance of a whole number of Shares. Any such surrender shall be treated
as the exercise of the Option (or portion thereof).
     7. Exercise of Options.
     7.1. Subject to the terms of the applicable Agreement, an Option may be
exercised, in whole or in part, by delivering to the Company a notice of the
exercise, in such form as the Committee may prescribe, accompanied, in the case
of an Option, by (a) full payment for the Shares with respect to which the
Option is exercised or (b) to the extent provided in the applicable Agreement,
irrevocable instructions to a broker to deliver promptly to the Company cash
equal to the exercise price of the Option.
     7.2. To the extent provided in the applicable Agreement or otherwise
authorized by the Committee, payment may be made by delivery (including
constructive delivery) of Shares (provided that such Shares, if acquired
pursuant to an Option or other Award granted hereunder or under any other
compensation plan maintained by the Company or any Affiliate, have been held by
the Participant for at least six months, or such other period, if any, as the
Committee may specify), valued at Fair Market Value on the Date of Exercise.
     8. Restricted Stock Awards. Each grant of Restricted Stock under the Plan
shall be subject to an Agreement specifying the terms and conditions of the
Award. Restricted Stock granted under the Plan shall consist of Shares that are
restricted as to transfer, subject to forfeiture, and subject to such other
terms and conditions as the Committee may specify. Such terms and conditions may
provide, in the discretion of the Committee, for the lapse of such transfer
restrictions or forfeiture provisions to be contingent upon the achievement of
one or more specified Performance Goals.
     9. Restricted Stock Unit Awards. Each grant of Restricted Stock Units under
the Plan shall be evidenced by an Agreement that (a) provides for the issuance
of Shares to a Participant at such time(s) as the Committee may specify and
(b) contains such other terms and conditions as the Committee may specify,
including terms that condition the issuance of Restricted Stock Unit Awards upon
the achievement of one or more specified Performance Goals.
     10. Performance Awards. Each Performance Award granted under the Plan shall
be evidenced by an Agreement that (a) provides for the payment of cash and/or
issuance of Shares to a Participant contingent upon the attainment of one or
more specified Performance Goals, and (b) contains such other terms and
conditions as the Committee may specify. For purposes of Section 5.2 hereof, a
Performance

 



--------------------------------------------------------------------------------



 



Award shall be deemed to cover a number of Shares equal to the maximum number of
Shares that may be issued upon payment of the Award if the terms of the Award
provide for payment in the form of Shares. The maximum cash amount payable to
any Employee pursuant to all Performance Awards granted to an Employee during a
calendar year shall not exceed $5 million.
     11. Other Stock-Based Awards. The Committee may in its discretion grant
stock-based awards (including awards based on dividends) of a type other than
those otherwise provided for in the Plan, including the issuance or offer for
sale of unrestricted Shares (“Other Stock-Based Awards”). Other Stock-Based
Awards shall cover such number of Shares and have such terms and conditions as
the Committee shall determine, including terms that condition the payment or
vesting the Other Stock-Based Award upon the achievement of one or more
Performance Goals.
     12. Dividends and Dividend Equivalents. The terms of an Award may provide a
Participant with the right, subject to such terms and conditions as the
Committee may specify, to receive dividend payments or dividend equivalent
payments with respect to Shares covered by the Award, which payments may be
either made currently or credited to an account established for the Participant,
and may be settled in cash or Shares, as determined by the Committee.
     13. Capital Events and Adjustments. In the event of any change in the
outstanding Common Stock by reason of any stock dividend, stock split, reverse
stock split, spin-off, recapitalization, reclassification, combination or
exchange of shares, merger, consolidation, liquidation or the like, the
Committee shall provide for a substitution for or adjustment in (a) the number
and class of securities subject to outstanding Awards or the type of
consideration to be received upon the exercise or vesting of outstanding Awards,
(b) the Exercise Price of Options, and (c) the aggregate number and class of
Shares for which Awards thereafter may be granted under the Plan.
     14. Termination or Amendment. The Board may amend or terminate the Plan in
any respect at any time; provided, however, that, after the stockholders of the
Company have approved the Plan, the Board shall not amend or terminate the Plan
without approval of (a) the Company’s stockholders to the extent stockholder
approval of the amendment is required by applicable law or regulations or the
requirements of the principal exchange or interdealer quotation system on which
the Common Stock is listed or quoted, if any, and (b) each affected Participant
if such amendment or termination would adversely affect such Participant’s
rights or obligations under any Award granted prior to the date of such
amendment or termination.
     15. Modification, Substitution of Awards.
     15.1. Subject to the terms and conditions of the Plan, the Committee may
modify the terms of any outstanding Awards; provided, however, that (a) no
modification of an Award shall, without the consent of the Participant, alter or
impair any of the Participant’s rights or obligations under such Award and
(b) subject to Section 13, in no event may an Option be (i) modified to reduce
the Exercise Price of the Option or (ii) cancelled or surrendered in
consideration for the grant of a new Option with a lower Exercise Price.
     15.2. Any provision of the Plan or any Agreement to the contrary
notwithstanding, in the event of a merger or consolidation to which the Company
is a party, the Committee shall take such actions, if any, as it deems necessary
or appropriate to prevent the enlargement or diminishment of Participants’
rights under the Plan and Awards granted hereunder, and may, in its discretion,
cause any Award granted hereunder to be canceled in consideration of a payment
equal to the fair value of the canceled Award, as determined by the Committee in
its discretion. The fair value of an Option shall be deemed to be equal to the
product of (a) the number of Shares the Option covers (and has not previously
been exercised) and (b) the excess, if any, of the Fair Market Value of a Share
as of the date of cancellation over the Exercise Price of the Option.
     15.3. The Committee shall issue Awards hereunder, as contemplated by and
provided in, the Employee Matters Agreement by and among Temple-Inland Inc.,
Guaranty Financial Group Inc. and Forestar Real Estate Group Inc. (the “Employee
Matters Agreement”), to reflect the conversion of, and

 



--------------------------------------------------------------------------------



 



adjustments to, awards granted under the Temple-Inland Stock Plans (as defined
in the Employee Matters Agreement).
     16. Foreign Employees. Without amendment of the Plan, the Committee may
grant Awards to Eligible Persons who are subject to the laws of foreign
countries or jurisdictions on such terms and conditions different from those
specified in the Plan as may in the judgement of the Committee be necessary or
desirable to foster and promote achievement of the purposes of the Plan. The
Committee may make such modifications, amendments, procedures, sub-plans and the
like as may be necessary or advisable to comply with provisions of laws of other
countries or jurisdictions in which the Company or any Affiliate operates or has
employees.
     17. Withholding. The Company’s obligation to issue or deliver Shares or pay
any amount pursuant to the terms of any Award granted hereunder shall be subject
to satisfaction of applicable federal, state, local, and foreign tax withholding
requirements. To the extent provided in the applicable Agreement and in
accordance with rules as the Committee may prescribe, a Participant may satisfy
any such withholding tax obligation by one or any combination of the following
means: (a) tendering a cash payment, (b) authorizing the Company to withhold
Shares otherwise issuable to the Participant, or (c) delivering to the Company
already-owned and unencumbered Shares.
     18. Term of Plan. Unless sooner terminated by the Board pursuant to
Section 14, the Plan shall terminate on the date that is ten years after the
earlier of that date that the Plan is adopted by the Board or approved by the
Company’s stockholders, and no Awards may be granted or awarded after such date.
The termination of the Plan shall not affect the validity of any Award
outstanding on the date of termination.
     19. Indemnification of Committee. In addition to such other rights of
indemnification as they may have as members of the Board or Committee, the
Company shall indemnify members of the Committee against all reasonable
expenses, including attorneys’ fees, actually and reasonably incurred in
connection with the defense of any action, suit or proceeding, or in connection
with any appeal therein, to which they or any of them may be a party by reason
of any action taken or failure to act under or in connection with the Plan or
any Award granted hereunder, and against all amounts reasonably paid by them in
settlement thereof or paid by them in satisfaction of a judgment in any such
action, suit or proceeding, if such members acted in good faith and in a manner
which they believed to be in, and not opposed to, the best interests of the
Company.
     20. General Provisions.
     20.1. The establishment of the Plan shall not confer upon any Eligible
Person any legal or equitable right against the Company, any Affiliate or the
Committee, except as expressly provided in the Plan. Participation in the Plan
shall not give an Eligible Person any right to be retained in the service of the
Company or any Affiliate.
     20.2. Neither the adoption of the Plan nor its submission to the Company’s
stockholders shall be taken to impose any limitations on the powers of the
Company or its Affiliates to issue, grant or assume options, warrants, rights,
restricted stock or other awards otherwise than under the Plan, or to adopt
other stock option, restricted stock, or other plans, or to impose any
requirement of stockholder approval upon the same.
     20.3. The interests of any Eligible Person under the Plan are not subject
to the claims of creditors and may not, in any way, be assigned, alienated or
encumbered except to the extent provided in an Agreement.
     20.4. The Plan shall be governed, construed and administered in accordance
with the laws of the State of Texas, without giving effect to the conflict of
law principles.

 



--------------------------------------------------------------------------------



 



     20.5. The Committee may require each person acquiring Shares pursuant to
Awards granted hereunder to represent to and agree with the Company in writing
that such person is acquiring the Shares without a view to distribution thereof.
The certificates for such Shares may include any legend which the Committee
deems appropriate to reflect any restrictions on transfer. All certificates for
Shares issued pursuant to the Plan shall be subject to such stock transfer
orders and other restrictions as the Committee may deem advisable under the
rules, regulations and other requirements of the Securities and Exchange
Commission, any stock exchange upon which the Common Stock is then listed or
interdealer quotation system upon which the Common Stock is then quoted, and any
applicable federal or state securities laws. The Committee may place a legend or
legends on any such certificates to make appropriate reference to such
restrictions.
     20.6. The Company shall not be required to issue any certificate or
certificates for Shares with respect to Awards granted under the Plan, or record
any person as a holder of record of such Shares, without obtaining, to the
complete satisfaction of the Committee, the approval of all regulatory bodies
the Committee deems necessary, and without complying, to the Board’s or
Committee’s complete satisfaction, with all rules and regulations under federal,
state or local law the Committee deems applicable.
     20.7. To the extent that the Plan provides for issuance of stock
certificates to reflect the issuance of Shares, the issuance may be effected on
a noncertificated basis, to the extent not prohibited by applicable law or the
rules of any stock exchange or automated dealer quotation system on which the
Shares are traded. No fractional Shares shall be issued or delivered pursuant to
the Plan or any Award. The Committee shall determine whether cash, other Awards,
or other property shall be issued or paid in lieu of any fractional Shares or
whether any fractional Shares or any rights thereto shall be forfeited or
otherwise eliminated.
     20.8. Notwithstanding any other provision of the Plan to the contrary, to
the extent any Award (or a modification of an Award) under the Plan results in
the deferral of compensation (for purposes of Section 409A of the Code), the
terms and conditions of the Award shall comply with Section 409A of the Code.

 